DETAILED ACTION
Claims 2-6, 8, 19-20, 22-35 & 38 are pending as amended on 01/08/21.

Response to Amendment
This final action is a response to the amendment filed on January 8, 2021.  Claim 2 has been amended as a result of the previous action; the rejections of the claims have been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6 & 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakahara et al., JP 2006-194368 in view of Morishita et al., JP 2003-011221 and further in view of Kirby, US 5,205,732 and further in view of Cittadini Bellini, WO 2008/071773.
Nakahara teaches a method for selectively heat shrinking a sleeve onto an oil/gas pipe or the like, wherein a sleeve (4) is arranged around the pipe (1) supported over a work platform and they are placed within a heat-delivery apparatus which comprises a plurality of infrared heater arrays containing individually controllable heating elements around the circumference of the apparatus, as well as at least three 
As noted, Nakahara features numerous rows of individual heater elements disposed around the circumference of the device which can be independently controlled to apply different amounts of heat to different circumferential portions, e.g. upper and lower [0055 & FIGS. 4-5].  While Applicants have asserted that Nakahara only teaches or suggests controlling the top of the circumference and the bottom of the circumference independently (i.e., in halves), Examiner notes that this appears to be only a broad example – the prior art depicts not just two independent units around the circumference of the heating device, but rather, twelve of them [FIG. 5], and one of ordinary skill would in fact have understood the prior art as teaching “control to a fine level” as argued for by Applicants.  See also for example Morishita, which explicitly notes that one may heat a shrinkable sheet material wrapped around a pipe more uniformly by independently controlling an array of eighteen heating elements (25) arranged around its 
While Nakahara & Morishita do not expressly disclose that their bifurcated heater arrays are configured in a lowerable, clamshell-type arrangement, this was a well-known design in this art, as shown for example by Kirby, which drops open heater arrays radially down onto a pipe with the aid of spacers (10/64) and then closes them around the pipe to perform sleeve shrinking (throughout, e.g. abstract, [FIGS. 1-8].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Kirby with those of Nakahara & Morishita, in order to provide a multi-zone controllable infrared heater which can be placed according to an alternate, lowerable design with predictable success.
While Nakahara & Morishita & Kirby do not appear to teach an example wherein this sheathing is carried out on a vessel at sea and laying out the pipe into the sea, this is generally conventional practice, as noted for example by Cittadini Bellini, which wraps welded pipe joints on a vessel as the pipeline is laid out into the sea (throughout, e.g. abstract, [FIGS. 1-10]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Cittadini Bellini with those of Nakahara & Morishita & Kirby, in order to provide covering for undersea pipeline joints formed in the field.


Claims 3-5, 19-20, 22-35 & 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakahara et al., JP 2006-194368 in view of Morishita et al., JP 2003-011221, Kirby, US 5,205,732 and Cittadini Bellini, WO 2008/071773 and further in view of Haley, US 5,434,387.
With regard to claims 3-5 & 38, the teachings of Nakahara & Morishita & Kirby & Cittadini Bellini have been detailed above.  With regard to claim 3 in particular, while Nakahara does not appear to teach an example wherein the central heater is powered first, and for less time than the outer heaters, this reference does discuss a method of selective heat application by zone, wherein some heating elements are powered at a higher temperature than others, so that the amount of heat applied by each heater can be independently varied as desired to create a given temperature profile at a given time.  The claimed independent adjustment of heating times (as opposed to temperatures) would have been recognized by one of ordinary skill as an obvious variant for creating a given temperature profile at a given moment.  For example, Haley (which makes note of the fact that one of ordinary skill in the art would realize that a combination of time and temperature factors may be used) teaches a sheath shrinking process wherein a central heater is heated for a relatively short period of time (and additionally, may be powered down afterward) before using the outer heaters to shrink the rest of the sheath down [Col. 5, 34-68].  It would have been obvious for one of ordinary skill in the art to combine the initial brief shrinking at the center of a sheath as taught by Haley with the shrinking methods of Nakahara, in order to allow trapped air to escape a central region of the 
With regard to claim 19, the prior art teaches the limitations of claim 19 as discussed with respect to claims 2-3 above, and also features separate heater mounting structures (14) for each heating element [0054 & FIG. 4] whereby each modular heating element could be removed individually.  As the heating elements are linked to electrical controls, a corresponding power connector would have been inherent (see MPEP 2112).
With regard to claims 20 & 23-24, Nakahara features modular, infrared flat panel heaters which can be hooked up to a power supply & mounted around the circumference of the device [0054 & FIG. 4-5].
With regard to claims 22, the heating devices depicted in the prior art can be held stationary during independent heater control and are centered around the work to ensure that heat can applied appropriately to the sleeve in a controllable manner.
With regard to claims 25-29, Haley teaches that additional fourth/fifth, sixth/seventh zones of sequential heating may be employed as desired in order to better avoid entrapped air and quickly provide a smooth, well-shrunk sheath [Col. 5, 45-56] (and further duplication of this nature would have no patentable significance unless a new and unexpected result is produced; see MPEP 2144.04(VI)B).  With regard to claim 
With regard to claims 30-35, while it is not clear whether Nakahara expressly shows that the distance between the pipe and a heating element is within 20-300mm (or 50-150mm), the specification & figures at least indicate that these values are also on the order of hundreds of millimeters [0062-0093 & FIGS. 3-5].  If these values were not already taught or suggested by Nakahara, it would nevertheless have been obvious for one of ordinary skill in the art to modify these dimensions to arrive at the claimed values, as both Nakahara & Haley are directed to efficiently heat-shrinking sleeves in a controlled manner, where this shrinking is achieved quickly and without applying too much heat to the material.  Absent sufficient evidence to the contrary, minor modifications of the heating temperature, heating time, or distance of these radiant heaters from their target (after routine experimentation with the heating elements & materials selected) in order to carefully control the amount of heat applied to the sleeve would have required only ordinary skill in the art.


Response to Arguments
Applicants’ arguments, see response, “Remarks,” filed January 8, 2021, with respect to the rejections of the claims have been fully considered but are not persuasive.  As noted previously, the prior art was directed to the obvious goal of providing good, even heating to a shrink sleeve by means of a carefully controlled In re Keller, 642 F.2d 413, 208 USPQ 871 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Whether Morishita also teaches multiple longitudinal rows of heaters is moot, as this reference was not relied upon for such a teaching.
With regard to ‘removable’ heating elements which broadly comprise an ‘interface’ which provides for both physical mounting for the heating elements and electrical connection for same, as noted, Nakahara would appear to teach the same individual flat panel infrared heater parts as Applicants, which would be broadly removable, as they are distinct, separate parts, depicted on their mount hardware in Figure 4, and which as noted, would necessarily have an electrical linkage, which would also be a physical one in some capacity where the electrical connection is achieved between distinct parts.  Applicants do not claim any more detailed or novel of a design, nor is one disclosed in their original disclosure (it is again noted that practically all electrical linkages are also physical and have long been commonplace, from electric plugs to wire harnesses to light bulbs and the like, and would not be considered to be patentably distinguishable features without more).
Applicants claims do not appear to show that they have solved any technical problem with the claimed method; rather, the use of multiple heater, independently controlled zone-type shrink sleeve heating, including the use of known, clamshell-type heater mounts, with removable modular heaters (which necessarily have physical/electrical connections, wherein at least some component of the electrical connection is physical as claimed), and performing the process aboard a pipe-laying vessel, where welds are created and necessitate sheathing, would not have been non-obvious for one of ordinary skill in this art at the time of the instant invention.  Therefore, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745